Order entered December 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00108-CR

              TOREY LEWAYENE SHAMBURGER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-34438-R

                                     ORDER

      Before the Court is appellant’s December 4, 2020 motion for an extension of

time to file his reply brief. We GRANT the motion and ORDER the reply brief

received on December 3, 2020 filed as of the date of this order.


                                              /s/   CORY L. CARLYLE
                                                    JUSTICE